             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

TOMLIN DEQUETTE NANCE                                       PLAINTIFF


v.                       No: S:17-cv-132 DPM

DELISA PRYOR, C.O., Varner Unit                         DEFENDANT

                               ORDER

     1. The Court withdraws the reference.
     2. Nance hasn't updated his address; and the time to do so has
passed. NQ 79.     His complaint will therefore be dismissed without
prejudice.    LOCAL RULE 5.5(c)(2).    Pryor's motions for summary
judgment, NQ 72 & NQ 78, are denied without prejudice as moot. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                      D.P. Marshall Jr.
                                      United States District Judge
